Citation Nr: 1444984	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-14 385	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	Dana L. Agren, Representative appointed under 
		38 C.F.R. § 14.630.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



REMAND

The Veteran served on active duty from February 1943 to December 1945.  He died in November 1980.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The appellant is seeking death pension benefits and meets the basic eligibility requirements necessary for such benefits.  However, the claim was denied in March 2010 because, effective in August 2009, which was when the appellant's claim was received, her income exceeded the maximum annual death pension limit set by law.  The appellant had submitted a prescription history from CVS pharmacy for October to December 2008, which listed drug names, the number of fills, and the amount she paid.  However, the Pension Management Center did not use those prescription expenses in calculating her income because the CVS statement did not show that the amount had been paid.  The Pension Management Center also did not use reported prescription expenses of $208 per month (listed as $280 per month in the January 2010 decision) from the Sam's Club pharmacy because it was determined that those expenses could not be counted as ongoing expenses.  

The appellant asserts that her prescription expenses have been ongoing and increasing for more than a decade and that these expenses should be used to offset her annual household income.  Unfortunately, the appellant has not submitted additional evidence other than her own statements regarding the ongoing nature of her prescription medical expenses.  Therefore, the Board finds that a remand is necessary to give the appellant another opportunity to submit additional records from the CVS and Sam's Club pharmacies documenting her payment for recurring prescription medications.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the appellant and request that she submit records of payment for recurring prescription medications dated from December 2008 and subsequently from her CVS and Sam's Club pharmacies or other pharmacy used.  The records must list each prescription and document payment for each prescription.  Alternatively, the appellant may submit to the AOJ a signed Authorization and Consent to Release Information (VA Form 21-4142) for each pharmacy used to allow VA to obtain the prescription records on her behalf.

2.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

